Citation Nr: 0804329	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-27 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a claimed back 
condition.  

2.  Entitlement to service connection for claimed back 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1959 to July 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision issued 
by the RO.  

The veteran's claim of service connection for a back 
condition was the subject of a previous decision in February 
1973.  The Board has a legal duty to address the "new and 
material evidence" requirement under 38 C.F.R. § 3.156(a) 
regardless of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  



FINDINGS OF FACT

1.  The evidence added to the record since a February 1973 
decision by the RO is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for a claimed back condition.   

2.  The currently demonstrated L4-5 parasagittal and L5-S1 
left-sided far lateral disc herniation  is shown as likely as 
not to be due to an injury sustained during the veteran's 
period of active service.  





CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for a back condition.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2001).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested the postoperative residuals of low back 
disc disease is due to an injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

Given that the action taken herein below is favorable to the 
veteran, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

The Board notes that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's request to reopen was filed prior to that date.  
Therefore, the revised regulation does not apply.  
  
Under 38 C.F.R. § 3.156(a), the former provisions which are 
effective in this case because the veteran's claim was 
received prior to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In this case, the veteran's original claim of service 
connection for a claimed back condition was denied in a 
rating decision issued by the RO in February 1973.  The 
veteran did not initiate timely appeal of this decision.  

The veteran applied to reopen his claim in December 2000.  In 
a rating decision issued in April 2001, the RO determined 
that although new and material evidence had been submitted to 
reopen the claim of service connection for the claimed back 
condition, entitlement to service connection for the back 
condition remained denied.  

Thus, the Board must first ascertain whether new and material 
evidence has been received to reopen the claim.  

Since the February 1973 decision, the veteran has submitted 
private facility treatment records, VA medical facility 
treatment records, and VA examination reports dated from 
March 1982 to August 2004.  These records chronicle the 
history of treatment the veteran received for his back 
condition.  Several of these records offer an opinion as to 
the etiology of the veteran's claimed back condition.  

The veteran also submitted multiple lay statements indicating 
the symptoms associated with the back condition had been 
ongoing since his time of active duty service.  

This new evidence bears directly and substantially upon this 
claim for service connection and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  

Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
condition.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

The Board in this case has reviewed the veteran's service 
treatment records and observes that the veteran was seen 
multiple times for treatment for back pain during his period 
of active service.  

In a May 1960 service record, the veteran was noted to have 
been admitted to the hospital with complaints of back pain 
that had increased in severity over the past few days.  The 
X-ray studies were within normal limits.  The veteran was 
diagnosed with low back strain, no acute trauma.  

In a July 1960 service record, the veteran was admitted to 
the hospital for a second time with complaints of low back 
pain.  He was diagnosed with low back strain, recurrent, 
acute, cause undetermined.  

Subsequent to service, from December 1971 to August 2004, the 
veteran received treatment for his back condition at both 
private and VA medical facilities.  In March 1972, he 
underwent a lumbar laminectomy to repair a herniated lumbar 
disc.  In March 1982, he underwent a second surgical 
procedure to repair the recurrent herniated disc and spinal 
stenosis L4-5.  

In a June 2000 treatment record, the private doctor reported 
the veteran first received treatment at the facility in 
September 1960.  The veteran complained of low back pain and 
reported a history of hospitalization during service for the 
pain.  The doctor reported the history of treatment the 
veteran received for the back pain.  In a November 2000 
record, the private doctor concluded that the veteran's 
present condition was consistent with injuries incurred 
during his active duty service.  

During a March 2001 VA examination, the initial onset of low 
back pain was noted to have been in 1959, while he was 
stationed at Fort Leonard Wood.  As the time he was using a 
drift drill, when he "wrenched" his back.  He re-injured 
his back in 1960 while performing work detail, when he was 
stationed at Fort Jay.  The examiner noted the history of 
treatment for back pain in service and subsequent thereto.  

The veteran complained having back pain that was terrible.  
The pain was in the left hip, buttocks and posterolateral 
aspect of the thigh.  The pain was intermittent, with 
spontaneous onset and remission.  He rated the pain an 8 out 
of 10.  He reported experiencing incontinence of bladder or 
bowels on 2 occasions and denied using anti-inflammatory 
medication to treat his back pain.  He complained of having 
numbness and pins and needles of the left leg and both feet, 
left more than right.  

On examination, the veteran ambulated unassisted.  His 
posture was kyphotic with slight flattening of the lumbar 
lordosis.  There was prominence of the paravertebral muscles 
of the thoracic spine, but no true spasm was appreciated.  

There was no gross muscular atrophy or spasm appreciated.  
The veteran stated he could not bend greater than 40 degrees; 
he was able to sit in a chair with his spine at approximately 
85 degrees of flexion.  He had 5-7 degrees of lateral 
bending, bilaterally, with complaints of pain.  He had 30-35 
degrees of rotation, bilaterally.  

The examiner was unable to elicit either patellar or Achilles 
reflexes, bilaterally.  Straight leg raising from a supine 
position was to 30 degrees on the right and 20 degrees on the 
left with complaints of low back pain.  Straight leg raising 
from a seated position was approximately to 80 degrees.  

The X-ray reports of the lumbosacral spine dated in January 
2000 showed degenerative disc disease at L4/5 and L5/S1.  An 
MRI in July 2000 showed left L4/5 parasagittal disc 
herniation and L5/S1 left sided far lateral disc herniation 
with scar tissue in the ventral aspect thecal sac surrounding 
the left S1 nerve root.  

The veteran was diagnosed with chronic low back pain, status 
post history of two spine surgeries with residuals of chronic 
pain and radicular symptoms and left L4/5 parasagittal disc 
herniation and L5/S1 left-sided disc herniation per MRI 
report dated July 2000.  

The examiner was unable to come to a decision as to a 
definite causal relationship between the service-related 
complaints and treatment and his post-service conditions.  

In a May 2002 treatment record, a private doctor reported the 
veteran's present condition stemmed from his persistently 
recurring low back pain that began with his initial injury in 
May 1960 while he was in the service and subsequently 
aggravated in September 1960.  The examiner concluded that 
the recurrent episodes with increasing disability were 
entirely consistent with the injury that began in service.  

In a July 2002 VA addendum opinion, the examiner stated that, 
although there was evidence of a constant lower back pain on 
different occasions, there was no documentation in the 
service records which indicated the veteran had more serious 
problems from his back.  Thus, the examiner opined that later 
events pertaining to his lower back were not likely to be 
service-connected.  

In a December 2003 record, a private doctor observed that the 
veteran had a longstanding history of back pain, dating back 
to 1960 when he was in the service and sustained an injury to 
his back.  Subsequently, he had repeated episodes of back and 
leg pain culminating in the need to undergo lumbar 
laminectomy in 1971.  

The veteran had persistent pain and underwent a second lumbar 
laminectomy in 1982.  The veteran has had persistent lower 
back and leg pain and has required ongoing symptomatic 
treatment.  The doctor opined that the initial injury in 1960 
was the causal agent for the necessity of his two lumbar 
laminectomies and ongoing symptomatology.  

In an August 2004 record, a private doctor indicated that the 
pertinent service treatment records were reviewed.  The 
doctor opined that the veteran's lower back problem began in 
service and persisted through the ensuing years, up until the 
time that the veteran required surgical intervention in 1971.  

The private doctor observed that it was not uncommon for the 
early onset of disc disease to later progress to disc 
degeneration and facet hypertrophy and arthritis.  The doctor 
noted this could occur in the absence of any x-ray finding or 
neurologic abnormality and might occur with only back pain.  

The private doctor concluded, given the veteran's history, 
that the onset of his lower back problems was in 1960, as 
documented by the several service treatment records.  The 
doctor stated it would be unlikely to be able to visualize 
any disc herniation at that time, since only plain x-rays 
would be available and would not show a disc.  MRI studies 
and CT scans were not available at that time.  

Persistent episodes of pain seemed to indicate this was an 
ongoing problem related to the original episode in 1960 
during the veteran's period of service.  As the initial 
episode was during service and persisted thereafter, the 
doctor concluded the present back pain was related to the 
veteran's active duty service.  

Thus, as indicated, there exists competent medical evidence 
both supporting and contradicting the veteran's contentions.  
It is therefore the responsibility of the Board to weigh this 
evidence so as to reach a determination on the veteran's 
claim.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)  

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  

In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).   

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Given its review of the record, the Board finds the evidence 
to be in relative equipoise in showing that the current back 
condition as likely as not was the result documented injuries 
that were sustained during the veteran's period of active 
service.  See Owens v. Brown, 7 Vet. App. at 433.  

The Board observes that, in an August 2004 record, a private 
doctor indicated pertinent service treatment records were 
reviewed.  In this regard, the private physician was 
certainly competent to make a medical determination that the 
veteran's back disorder, first manifest in service, continued 
through the years resulting in the current back condition.  
See also 38 C.F.R. § 3.303(b).  

To that end, the Board also observes that, in various lay 
statements, the veteran reported that he had experienced 
continual back pain since the initial incident in service.  
While not competent to render a diagnosis or opinion as to 
medical causation, the veteran is certainly competent to 
report continuity of symptomatology capable of lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

By extending the benefit of the doubt to the veteran, service 
connection for current low back condition is warranted.  See 
38 C.F.R. § 3.303(b). 



ORDER

Service connection for the postoperative residuals of low 
back degenerative disc disease is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


